DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "sea-island type" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The language makes it unclear to what extent a shape must resemble a “sea island” in order to be considered to meet the limitation requiring a “sea island type”. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite (MPEP §2173.05(b) III.E). The scope is indefinite because the degree of similarity to a sea-island shape is unclear. 


 Allowable Subject Matter
Claims 1, 8 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-12, 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8 and 13 all require an adsorbent shaped in a sea-island configuration made of composite fiber which has a pore volume of 0.05-0.5 cm3/g and a fiber diameter of 25-60 m. JP 2003064564 teaches an absorbing material fabric made from nonwoven fibers in the shape of islands in the sea (Para [0023] and [0024]). The reference teaches a void volume of 0.2 cc/g and a fiber thickness of 6mm (See Table on Pg. 4, rows 2 and 7 in first column). The reference does not teach the claimed fiber size. 
Cabell et al. US 20160138225 teaches a polymer fiber fibrous structure with a pore volume of 3.75 mm3/mg (Abstract). The reference teaches that the fiber diameter is less than 50 microns (Para [0045]). Cabell further teaches that the fibers comprise multicomponent fibers and can be arranged in a variety of configurations including 
Tashiro et al. US 2012/0315477 teaches a fiber composite with a pore volume of 0.2cm3/g or more (Abstract). The reference also teaches that the composite can be arranged as sea-islands (Para [0028]). However, the reference teaches that the fibers are made from cotton and the fiber diameter is not disclosed by the reference. (Para [0065]). 
Song et al. US 20180065105 teaches a method of making a multilayer sorbent polymeric membrane (Abstract). The reference teaches that sorbent materials have an average particle size of less than 200 mm and a pore volume of less than 6 cc/g (Para [0045]). These ranges would read on the claimed ranges. However, the reference here teaches particle size instead of fiber diameters. Additionally, the reference teaches a multicomponent (multilayer; See Para [0082]) system which can include a variety of configurations. Although sea-islands is a type of multicomponent system. The multicomponent system of the reference can be any type of multicomponent system. However, there are only examples of layered core style layered configurations (Para [0082]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736